 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                                            DISTRICT OF NEVADA
 7                                                          ***
 8    Shafonda Gholson,                                            Case No. 2:19-cv-00246-APG-BNW
 9                              Plaintiff,
                                                                   Order
10           v.
11    State of Nevada, et al.,
12                              Defendants.
13

14           On March 22, 2021, the Court screened Plaintiff’s complaint and ordered that Count I

15   shall proceed against defendants James Harris and Kurt Graham in their individual capacities.

16   ECF No. 17 at 9. The Court dismissed Count I as to other defendants but gave Plaintiff leave to

17   amend her complaint, if she so chose, by April 12, 2021. Id. at 10. The Court advised Plaintiff

18   that if she did not amend her complaint, the case would move forward against defendants Harris

19   and Graham only. Id. Plaintiff did not amend her complaint.

20           This case will proceed against defendants Harris and Graham, but they must be served.

21   When a party proceeds IFP, the Court “shall issue and serve all process.” 28 U.S.C. § 1915(d);

22   Puett v. Blandford, 912 F.2d 270, 273 (9th Cir. 1990) (“a party proceeding in forma pauperis is

23   entitled to have the summons and complaint served by the U.S. Marshal.”).1 Here, Plaintiff

24   proceeds IFP and is therefore entitled to the Court’s aid. Accordingly,

25

26
27           1
                Section 1915(d) dovetails with Rule 4, which provides that upon the request of a plaintiff authorized to
     proceed in forma pauperis, the Court “must” order “that service be made by a United States marshal or deputy or by a
28   person specifically appointed by the court.” FED. R. CIV. P. 4(c)(3).
 1          IT IS THEREFORE ORDERED that the Clerk of Court shall send Plaintiff two blank copies

 2   of form USM-285.

 3          IT IS FURTHER ORDERED that Plaintiff shall have until June 25, 2021 to file the required

 4   USM-285 forms. On the forms, Plaintiff must fill in the defendants’ last-known addresses.

 5          IT IS FURTHER ORDERED that the Clerk of Court is directed to issue summonses for

 6   defendants James Harris and Kurt Graham using the addresses Plaintiff provides on the filed USM-

 7   285 forms.

 8          IT IS FURTHER ORDERED that the Clerk of Court shall serve a copy of this order, the

 9   issued summonses, the USM-285 forms, and the operative complaint (ECF No. 14) on the U.S.

10   Marshals Service.

11          IT IS FURTHER ORDERED that upon receipt of these documents, in accordance with

12   Federal Rule of Civil Procedure 4(c)(3), the U.S. Marshals Service shall attempt service on

13   defendants James Harris and Kurt Graham at their last-known addresses.

14          DATED: June 8, 2021.

15
                                                        BRENDA WEKSLER
16                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                               Page 2 of 2
